Order, Supreme Court, Bronx County, entered March 18, 1976, unanimously affirmed for the reasons set forth in the report of the Special Referee dated March 17, 1976, and confirmed by the order of the court, without costs and without disbursements. It is not possible on the *948abbreviated transcript supplied to the court without stipulation to find any substantial basis to question the findings and conclusions of the Referee "that the petitioner has failed to sustain the burden of proof’ and that since "a series of witnesses were called who acknowledged their signatures * * * no irregularities or fraud were shown.” Concur—Markewich, J. P., Murphy, Lupiano, Birns and Capozzoli, JJ.